DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on July 8, 2022 was received. Claims 1, 4, 11 and 14 were amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued April 8, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8 2022 has been entered.

Claim Rejections - 35 USC § 102
Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vineberg (US 6,106,852).
Regarding claim 1: Vineberg discloses a temporary tattoo device which includes a multilayered pocket (20) which has a first removable peel-away layer (32) adhered by an adhesive (30) to an inner layer such that the peel-away layer (32) is a first adhesive layer adhered to a first side of the second adhesive inner layer (24), where the inner layer (24) has a pattern cut into them, where the pocket further includes a dye containing layer (28) and a backing layer (22) which has a peel-away strip (62) which can be considered a removable protective top layer adjacent to a second side of inner layer (24) (col. 5 lines 17-56, col. 6 lines 21-32, col. 9 lines 25-36, figure 1). Vineberg also discloses that an additional screen layer (34) can be included above the inner layer (24) which is formed of a non-woven material and can be embedded with the dye such that it is an ink-containing layer (col. 11 lines 19-28, figure 2). Vineberg teaches that the screen layer (34) and inner layer (24) are configured to receive water after which the first side of the inner layer (24) is adhered to the user’s skin to apply the tattoo, and shows that the peel-away strip (62) is adhered to the screen layer (34) by way of the backing layer (22) (col. 4 lines 50-57, col. 6 lines 21-32, figure 1). 
While Vineberg does not explicitly disclose that the peel-away layer (62) is removed prior to application of the water, this limitation is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case the user is clearly capable of peeling off the peel-away strip (62) either before or after application of the liquid, as it does not affect the functionality of the apparatus in any way.
Regarding claim 17: Vineberg discloses that the inner layer (24) includes a stencil pattern (col. 4 lines 23-38, figure 1).

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Vineberg in view of Vidalenc (US 2008/0260668) on claims 1-2 and 17 are withdrawn because a new interpretation of Vineberg has been used as indicated in the 102 rejection above.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vineberg as applied to claims 1 and 17 above. 
Regarding claim 2: Vineberg discloses that the inner layer (24) adheres to the peel-away layer (32) on one side and to the backing layer (22) on the other side, such that both layers are double sided adhesive layers (col. 5 lines 17-56, figure 1). Vineberg fails to explicitly disclose that the peel-away layer (32) is adhesive on both sides. However, Vineberg does teach that the peel-away layer (32) can be made of a wide variety of suitable materials including rubbers, plastics, polyesters or nylons, where many polyester materials are in fact adhesives (col. 5 lines 12-17). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to try making the peel-away layer (32) out of a polyester adhesive from a finite number of polyester compositions such that both surfaces would be adhesive, because trying from a finite number of discrete solutions is not considered to be a patentable advance when no unexpected results are achieved (MPEP 2143E). 

Claims 4-9, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vineberg as applied to claims 1 and 17 above and further in view of Vidalenc and Koga et al. (US 4,878,921).
Regarding claim 4: Vineberg discloses that the dye can be made from virtually any non-toxic material (col. 7 lines 46-60, col. 9 lines 17-19) but fails to explicitly disclose that it includes genipin or the specific chemical composition of any genipin based dye. However, Vidalenc discloses another tattooing process in which the tattooing compound is made from the Genipa Americana fruit, which is genipin (par. 47). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a genipin containing solution as taught by Vidalenc as the dye of Vineberg because Vidalenc teaches that this material is well known for the use of tattooing ink (pars. 4-5) and using a known technique for a known process is not considered to be a patentable advance (MPEP 2143).
	Vineberg and Vidalenc fail to explicitly disclose the specific chemical compositions of the genipin based dyes. However, Koga et al. discloses a similar dye made from a concentrated genipin solution where genipin with a concentration of 5-20 mmol/L (which is the same unit as milimolar) is dissolved in a solvent containing water and ethyl alcohol and is mixed with an amount of buffer solution to achieve a pH value of between 2.2 and 8.0 (col. 2 lines 16+, col. 3 lines 56+). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the dye solution of Koga et al. for the genipin tattooing dye of Vineberg and Vidalenc because Koga et al. teaches that this creates an extremely stable dye (col. 3 lines 37-50). 
Vineberg, Vidalenc and Koga et al. fail to explicitly disclose that the dissolved genipin has a purity of at least 85%. However, Vidalenc discloses that part of the preparation process includes filtering the raw genipa juice in order to remove any particles or impurities (pars. 6, 33, 54) which suggests that the purity of the genipa product is a result effective variable. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to purify the genipa juice as taught by Vidalenc to achieve a purity of 85% or higher because Vidalenc teaches that purity is a result effective variable and optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215). 
Furthermore, Koga et al. teaches that the component used in the solution is the compound called genipin, not the raw juice from the genipa fruit. This suggests to one of ordinary skill in the art that the genipin compound is meant to be 100% pure with no remaining solids or impurities from the fruit itself.
Regarding claim 5: Vineberg and Koga et al. discloses that the genipin is dissolved in a solvent such as water or a mixture of water and alcohol, which is an organic solvent (Koga et al. col. 2 lines 62+).
	Regarding claims 6-7: Vineberg and Koga et al. disclose that the solution has a pH value between 2.2 and 8 which overlaps with 7.4 and 7.4 +/- 2.0 (Koga et al., col. 2 lines 16+, col. 3 lines 56+).
	Regarding claim 8: While Vineberg, Vidalenc and Koga et al. fail to explicitly teach a phosphate buffered saline, this limitation is tied to an optional limitation in clam 5 (the buffered water) and therefore claim 8 is an optional claim altogether. 
	Regarding claims 9 and 18: Vineberg and Koga et al. disclose that the solution includes alcohol, specifically ethanol which is another name for ethyl alcohol (Koga et al. col. 2 lines 62+).
	Regarding claim 14: Vineberg, Vidalenc and Koga et al. disclose another embodiment in which 27.12g of genipin is dissolved into 500mL of water, which translates to 239.6 mmol/L or 239.6mM, which is within the range of 25 to 500mM (Koga et al. col. 4 lines 32-41). Furthermore, Koga et al. lists a number of examples in which the amount of genipin is different, such that the amount of genipin is clearly a result effective variable (col. 2 lines 16-26, col. 3 lines 56+, col. 4 lines 32-41) such that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the amount of genipin to achieve between 25 and 500 mM because optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215). 
	Regarding claims 15-16: Vineberg and Koga et al. disclose that the solvent can be ethanol, which is an organic solvent (Koga et al. col. 2 lines 62+).   

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vineberg as applied to claims 1 and 17 above and further in view of Porter et al. (US 5,785,978).
Regarding claim 10: Vineberg fails to explicitly show that the device including the peel-away layer (32) and the inner layer (24) has curved or rounded corners. However, Porter et al. discloses a similar skin application pad which has rounded corners (col. 9 lines 65+, col. 10 lines 1-8, figures 6-7). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make the corners of the device described by Vineberg rounded and curved as taught by Porter et al. because Porter et al. teaches that it is preferable to use rounded corners rather than sharp corners for patches applied to the skin (col. 9 lines 34-44) and because simple changes in shape are not considered to be patentable advances when no unexpected results are achieved (MPEP 2144.04). In the combined device with curved corners the corners of the peel-away layer (32) and the inner layer (24) would align with each other because the existing corners align, as seen in Vineberg figure 1. 
Regarding claim 11: Vineberg discloses that the inner layer (24) can have another additional layer having the same curved outer corner with a cutout pattern (26) which can have curved inner corners (see figure 1b), and where a non-woven material (66) can be embedded with the ink having a pattern which matches the cutout pattern (26) such that it would have outer corners aligning with the curved inner corners of the additional inner layer (24) (col. 4 lines 23-39, col. 6 lines 39+, figures 1b, 1c, 1g). 
Regarding claim 12: Vineberg discloses that the backing layer (22) also has curved outer corners that align with the curved outer corners of the cutout pattern (26) layer such that the attached peel-away strip (62) would also be similarly curved (see figure 1c). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vineberg, Vidalenc and Koga et al. as applied to claims 1, 4-9, and 14-18 above and further in view of Mathiowitcz et al. (US 2009/0311295).
Regarding claim 19: Vineberg, Vidalenc and Koga et al. fail to explicitly disclose using isopropyl alcohol rather than ethanol. However, Mathiowitz et al. discloses a similar method for preparing a tattoo ink which includes either ethanol or isopropyl alcohol as the solvent (pars. 48-51). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ethanol of Vineberg, Vidalen and Koga et al. with the isopropyl alcohol described by Mathiowitz et al. because Mathiowitz et al. shows that these are two functionally equivalent alcohols for use as solvents in preparing a composition for tattooing, and simple substitution of functional equivalents is not considered to be a patentable advance when no unexpected results are achieved (MPEP 2143). 

Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that the new limitations to claim 1, particularly the limitations regarding the removable top layer, are not taught by Vineberg.
In response:
Applicant’s arguments are moot because they do not refer to the new interpretation of the Vineberg reference presented above, which indicates that the peel-away strip (62) corresponds to the claimed removable protective top layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717
7/14/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717